In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-19-00157-CR
     ___________________________

     NANCY L. NIELSEN, Appellant

                   V.

         THE STATE OF TEXAS


On Appeal from County Criminal Court No. 5
           Tarrant County, Texas
         Trial Court No. 1468780


   Before Kerr, Bassel, and Womack, JJ.
 Memorandum Opinion by Justice Womack
                           MEMORANDUM OPINION

                                     I. INTRODUCTION

       In three issues, Nancy L. Nielsen appeals from her conviction for violation of a

protective order. See Tex. Penal Code Ann. § 25.07. In her first two issues, she argues

the evidence is insufficient to support her conviction. In her third issue, she claims

she received ineffective assistance of counsel. Finding no merit in these issues, we

affirm the trial court’s judgment.

                                     II. BACKGROUND

       In 2010, the Arlington Housing Authority created a ten-year plan to reduce or

end chronic homelessness in the city. At least a portion of that plan was funded by a

government grant, and some of those funds were deployed to the Arlington Police

Department for the purpose of creating a new position for a community outreach

officer.   At the time, Sheila Griffith had worked as an officer with the police

department for roughly three to four years. In 2010, she was selected to fill the

department’s newly created community-outreach-officer position.          In that role,

Officer Griffith’s responsibilities included working with the city’s homeless, with

those at risk of becoming homeless, with vulnerable populations, and with anyone

else who had concerns regarding a homeless matter.

       Officer Griffith’s work included meeting with those who were homeless and

offering them services such as assisting them with obtaining birth certificates and

proper identification and referring them for mental health services if needed. Officer

                                            2
Griffith also provided them with assistance to obtain housing, as the grant had

included funding that enabled the city to offer housing to individuals who were

homeless. During the course of performing her duties over the years, Officer Griffith

assisted more than 2,200 homeless individuals. One of those individuals was Nielsen.

      Nielsen was interested in obtaining housing, so Officer Griffith helped her do

so by providing her with the requisite application packet and by writing a letter on her

behalf. The end result of Officer Griffith’s efforts was that Nielsen was successful in

obtaining housing. And with Nielsen having secured housing, there was no further

need for Nielsen to be in contact with Officer Griffith. As Officer Griffith put it at

trial, “I was done. I had no other follow-ups with her.”

      But Nielsen did not see it that way. She continued communicating with Officer

Griffith by sending cards and emails. Officer Griffith found these communications

“bothersome” because she did not ordinarily receive communications from people

she had assisted. Indeed, of the more than 2,200 people that Officer Griffith had

assisted, Nielsen was the only one who had communicated with her in this way.

When Nielsen’s communications continued, Officer Griffith sought, and obtained, a

default stalking protective order. See Tex. Code Crim. Proc. Ann. art. 7A.03(a)–(b).

      The default protective order issued from the 233rd District Court on

January 18, 2012 (Original Protective Order). As relevant to this appeal, it prohibited

Nielsen from going within 100 yards of Officer Griffith’s place of employment—

defined as the Arlington Police Department, 620 West Division, Arlington, Texas

                                           3
76102—“except for the purpose of accessing police services in the case of an

emergency.” The original protective order was effective for two years and thus was

set to expire on January 18, 2014. But on November 28, 2012, Officer Griffith

obtained a modified protective order (Modified Protective Order), again by default,

which altered the original protective order by extending its duration for another

twenty years, meaning it did not expire until November 28, 2032. 1

      On August 1, 2016, Officer Griffith was driving her patrol car southbound on

Cooper Street, and her direction of travel took her past the Arlington Police

Department’s location at 620 West Division. As she drove past that area, Officer

Griffith looked to her left and saw Nielsen standing on the sidewalk within 100 yards

of the police station. Officer Griffith observed that Nielsen was standing still; she did

not appear to be running. The State subsequently filed an information charging

Nielsen with violating the modified protective order, alleging in relevant part that on

or about August 1, 2016, she

      did intentionally or knowingly, in violation of an order of the 233rd
      District Court, . . . issued on the 28th day of November, 2012, . . . under
      authority of the Texas Code of Criminal Procedure, Chapter 7A, go to
      or near the place of employment or business of Sheila Griffith, a
      protected individual.




      1
        Assistant District Attorney Cynthia Gustafson testified that her office sought
the modified protective order “to expand on some language because we kept having
violations.”


                                           4
See Tex. Penal Code Ann. § 25.07(a)(3)(A). A jury found Nielsen guilty of that

offense, and the trial court sentenced her to 270 days’ confinement in the county jail.

Nielsen then appealed.

                                   III. DISCUSSION

A. Sufficiency of the Evidence

      Nielsen’s first two issues challenge the sufficiency of the evidence to support

the jury’s guilty verdict. Specifically, in her first issue, she contends the modified

protective order is void. And in her second issue, she argues that the State failed to

establish that she acted with the mental state necessary to commit an offense under

Penal Code Section 25.07.

      1. Standard of review

      When reviewing whether sufficient evidence supports a conviction, we look at

all of the evidence in the light most favorable to the jury’s verdict to determine

whether any rational factfinder could have found the crime’s essential elements

beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 316, 99 S. Ct. 2781, 2787

(1979); Queeman v. State, 520 S.W.3d 616, 622 (Tex. Crim. App. 2017). In this analysis,

the crime’s essential elements are defined by the hypothetically correct jury charge.

See Malik v. State, 953 S.W.2d 234, 240 (Tex. Crim. App. 1997). Such a charge is one

that accurately sets out the law, is authorized by the indictment or information, does

not unnecessarily increase the State’s burden of proof or restrict the State’s theories of




                                            5
liability, and adequately describes the particular offense for which the defendant was

tried. Jenkins v. State, 493 S.W.3d 583, 599 (Tex. Crim. App. 2016).

      2. Hypothetically correct jury charge

      Because we measure the sufficiency of the evidence against the hypothetically

correct jury charge, we now explain what such a charge would look like in this case.

As applicable here, Penal Code Section 25.07 provides that a person commits an

offense if, in violation of an order issued under Chapter 7A of the Code of Criminal

Procedure, the person knowingly or intentionally goes to or near any of the following

places as specifically described in the order: the residence or place of employment of

a protected individual. See Tex. Penal Code Ann. § 25.07(a)(3)(A). The information

the State filed in this case tracked this statute. Therefore, our analysis as to how the

hypothetically correct jury charge would define the elements of the offense for which

Nielsen was convicted is informed by two decisions from the Court of Criminal

Appeals: Harvey v. State, 78 S.W.3d 368 (Tex. Crim. App. 2002), and Villarreal v. State,

286 S.W.3d 321 (Tex. Crim. App. 2009).

             a. Harvey

      Harvey is instructive to our analysis because in that case, the Court of Criminal

Appeals decided what culpable mental state was necessary for an offense under

Section 25.07(a). See 78 S.W.3d at 368–69. The court first held that the phrase

“intentionally or knowingly” in Section 25.07(a) applied only to the acts that are set

out “in the subsections that follow those words.” Id. at 371; see Tex. Penal Code Ann.

                                           6
§ 25.07(a)(1)–(6). Thus, in proving that a defendant violated Section 25.07, the State

need not show that the defendant intentionally or knowingly violated the applicable

court order. See Harvey, 78 S.W.3d at 371.

      But the court did not end its analysis there. It further held that even though

the State need not prove a defendant knowingly or intentionally violated an applicable

court order, it nevertheless had to prove the defendant had “certain knowledge” of

the order because the term “in violation of an order” in Section 25.07(a) “necessarily

includ[ed] certain knowledge that amount[ed] to a mental state.” See id. To determine

what “certain knowledge” was required, the court looked to the specific statutory

requirements that applied to each of the several orders referenced in Section 25.07(a).

See id. at 371–73. And in short, the court held that Section 25.07(a)’s term “in

violation of an order” meant “in violation of an order that was issued under one of

[the applicable] statutes at a proceeding that the defendant attended or at a hearing

held after the defendant received service of the application for a protective order and

notice of the hearing.” Id. at 373.

             b. Villarreal

      In Villarreal, the Court of Criminal Appeals applied its holding in Harvey and

expressly set forth how the hypothetically correct jury charge would state the elements

of an offense under Section 25.07. See Villarreal, 286 S.W.3d at 323, 327. There, the

order that the appellant had allegedly violated was an order issued under Article

17.292 of the Code of Criminal Procedure. Id. at 324–25. Thus, looking to the

                                             7
procedural requirements that applied to Article 17.292 orders, the court said that the

hypothetically correct jury charge would define the elements of the offense as follows:

      (1) appellant (2) in violation of an order issued . . . under Article 17.292,
      Code of Criminal Procedure (3) at a proceeding that appellant attended
      (4) knowingly or intentionally (5) caused bodily injury to [complainant]
      by striking her with his hand or pushing her with his hand (6) and said
      act was intended to result in physical harm, bodily injury, or assault.
Id. at 327 (footnote omitted).

             c. Chapter 7A orders

      In this case, Nielsen was charged under Penal Code Section 25.07(a) for

violating an order issued under Chapter 7A of the Code of Criminal Procedure. At

the time Harvey was decided, Penal Code Section 25.07(a) did not, as it now does,

include protective orders issued under Chapter 7A among the list of court orders

whose violation constituted an offense. See Act of Jan. 27, 1997, 75th Leg., R.S., ch. 1,

§ 2, 1997 Tex. Gen. Laws 1, 1–2, amended by Act of June 1, 1997, 75th Leg., R.S.,

ch. 1193, § 21, 4596, 4602; Harvey, 78 S.W.3d at 368 n.1. But orders issued under

Chapter 85 of the Family Code were included, and the Harvey court detailed the

specific culpable mental state requirements that applied to cases in which the State

prosecutes a defendant under Penal Code Section 25.07(a) based on the defendant’s

violation of a Chapter 85 order. See Harvey, 78 S.W.3d at 371–73. And Article 7A.04

of the Code of Criminal Procedure generally makes the notice requirements that apply

to orders issued under Chapter 85 of the Family Code applicable to orders issued

under Chapter 7A of the Code of Criminal Procedure. See Tex. Code Crim. Proc.

                                           8
Ann. art. 7A.04 (providing that “[t]o the extent applicable, except as otherwise

provided by this chapter, Title 4, Family Code, applies to a protective order issued

under this chapter”). Accordingly, what the Court of Criminal Appeals said in Harvey

concerning orders under Chapter 85 of the Family Code also applies to orders under

Chapter 7A of the Code of Criminal Procedure.

      Therefore, guided by Harvey and Villarreal, we conclude that the hypothetically

correct jury charge in this case would define the elements of the charged offense as

follows: (1) Nielsen (2) in violation of an order of the 233rd District Court issued on

November 28, 2012, under the authority of Chapter 7A of the Texas Code of

Criminal Procedure (3) at a hearing held after Nielsen received service of the

application for a protective order and notice of the hearing (4) intentionally or

knowingly (5) went to or near the place of employment or business of Sheila Griffith

(6) who was a protected individual.       Cf. Villarreal, 286 S.W.3d at 327; Harvey,
78 S.W.3d at 372–73.

      Now that we have set out the hypothetically correct jury charge, we turn to

Nielsen’s first two issues. And we will begin by addressing her second issue, in which

she contends that the evidence is insufficient to support a finding that she acted with

the requisite mental state, because that contention relates directly to our above

discussion concerning the hypothetically correct jury charge.




                                           9
      3. Sufficient evidence that Nielsen acted with the requisite mental state

      In her second issue, Nielsen, citing Penal Code Section 25.07(a)(3), argues that

the State failed to prove that she knowingly or intentionally went to or within a place

specifically described in the modified protective order because there is no evidence

that she was ever made aware of the order’s contents. But this argument is premised

on a misunderstanding of the State’s burden of proof.

      The record shows that the modified protective order was issued by default.

And while that order was issued under the provisions of Article 7A of the Code of

Criminal Procedure, as we stated above, the provisions of Family Code Chapter 85

generally apply to the order. See Tex. Code Crim. Proc. Ann. art. 7A.04. That

includes Section 85.006, which provides that a court can render a binding protective

order on a respondent who does not attend the hearing so long as the respondent

received service of the application and notice of the hearing. See Tex. Fam. Code

Ann. § 85.006; Harvey, 78 S.W.3d at 368. Thus, the State did not have the burden to

show that Nielsen was actually aware of the modified protective order’s contents. See

Harvey, 78 S.W.3d at 371 (noting generally that the procedural protections applicable

to the various orders listed in Penal Code Section 25.07 guaranteed that a party

subject to such an order “would know the terms of the order or would know that he

was subject to the issuance of such an order”).         Rather, as we set forth in the

hypothetically correct jury charge, the State needed only to show that the modified




                                          10
protective order was issued at a hearing held after Nielsen received service of the

application for the modified protective order and notice of the hearing.

      And there is sufficient evidence of that here. The trial court admitted the

modified protective order as an exhibit, and it recites (1) that the order was issued

after a hearing; (2) that Nielsen “although duly and properly cited with notice, did not

answer or appear and wholly made default”; and (3) that Nielsen had “received actual

and reasonable notice of the hearing.” The order also reflects that after considering

the pleadings and hearing the evidence, the issuing court found “that all necessary

prerequisites of law have been satisfied and the Court has jurisdiction over the parties

and subject matter of the cause.” This evidence was sufficient to enable a rational

juror to conclude that the modified protective order was issued at a hearing held after

Nielsen received service of the application for the modified protective order and

notice of the hearing. See Gaw v. State, No. 05-08-00463-CR, 2009 WL 5193931, at *6

(Tex. App.—Dallas Dec. 17, 2009, no pet.) (not designated for publication) (holding

that “[t]he recitals in the order that appellant was duly and properly cited and failed to

appear, and that the court had jurisdiction over the parties, [was] evidence the

protective order was valid and issued after notice and hearing as required by the

family code”). Accordingly, we overrule Nielsen’s second issue.

      4. Collateral attack on the modified protective order

      In her first issue, Nielsen contends that the modified protective order is void

and that consequently, the evidence is insufficient to prove that she actually violated

                                           11
an order issued under Chapter 7A of the Code of Criminal Procedure. As we said

above, the original protective order had a two-year duration.         When issuing the

modified protective order, the trial court changed the duration, extending it to twenty

years from the date the modified protective order was signed. Nielsen argues that the

trial court lacked jurisdiction to modify the duration of the original protective order to

a period that fell beyond the second anniversary of the date of the original order.

Because the trial court did so, Nielsen argues, the modified protective order is void.

       The State responds by arguing that Nielsen’s complaint hinges on an

impermissible collateral attack on the modified protective order. A collateral attack is

an attempt to avoid the effect of a judgment in a proceeding brought for some other

purpose. Glandon v. State, No. 14-10-00020-CR, 2011 WL 345634, at *5 (Tex. App.—

Houston [14th Dist.] Feb. 1, 2011, no pet.) (mem. op., not designated for publication).

Here, Nielsen attempts to avoid the effect of the modified protective order in a

proceeding brought for a different purpose, namely, a criminal prosecution for her

violation of that order.

       Only void judgments are subject to collateral attack. Id. at *6. As our sister

court has observed, several Texas appellate courts “have addressed in unpublished

decisions collateral attacks in criminal appeals regarding prior civil judgments and

have applied the traditional collateral attack analysis applicable to civil judgments.”

See Rogers v. State, No. 09-15-00270-CR, 2017 WL 2698038, at *2–3 (Tex. App.—

Beaumont June 21, 2017, no pet.) (mem. op., not designated for publication)

                                           12
(collecting cases).2 Under that standard, a judgment is void only when it is apparent

that the court rendering judgment “had no jurisdiction of the parties or property, no

jurisdiction of the subject matter, no jurisdiction to enter the particular judgment, or

no capacity to act.” Glandon, 2011 WL 345634, at *6 (citation omitted). We “must

indulge every presumption in favor of the regularity of the proceedings and

documents” in the trial court. McCloud v. State, 527 S.W.2d 885, 887 (Tex. Crim. App.

1975); Glandon, 2011 WL 345634, at *6. The presumption of regularity means that

“recitations in the records of the trial court, such as a formal judgment, are binding in

the absence of direct proof of their falsity.” See Breazeale v. State, 683 S.W.2d 446, 450

(Tex. Crim. App. 1984) (op. on reh’g); Glandon, 2011 WL 345634, at *6.

      Here, in addition to the recitals we outlined in our discussion of Nielsen’s

second issue, the modified protective order recited that the court had found “all

necessary prerequisites of law [had] been satisfied and [that] the Court [had]

jurisdiction over the parties and subject matter of the cause.” The record contains no

direct proof that these jurisdictional recitations are false, and thus they are binding

here. See Breazeale, 683 S.W.2d at 450; Glandon, 2011 WL 345634, at *6. As Nielsen

has not demonstrated that the modified protective order is void, she may not attack it

collaterally in this proceeding.    See Rogers, 2017 WL 2698038, at *2–3; Glandon,


      2
        We note that courts reviewing collateral attacks on criminal judgments apply a
parallel analysis. See Glandon, 2011 WL 345634, at *6 (citing Nix v. State, 65 S.W.3d
664, 668 (Tex. Crim. App. 2001)).


                                           13
2011 WL 345634, at *5–6; Ramirez v. State, No. 08-07-00207-CR, 2008 WL 3522369,

at *4 (Tex. App.—El Paso Aug. 14, 2008, no pet.) (mem. op., not designated for

publication); Wynn v. State, No. 2-04-394-CR, 2005 WL 1542674, at *1 (Tex. App.—

Fort Worth June 30, 2005, no pet.) (mem. op., not designated for publication); Dillard

v. State, No. 05-00-01745, 2002 WL 31845796, at *3–5 (Tex. App.—Dallas Dec. 20,

2002, no pet.) (not designated for publication). We therefore overrule her first issue.

B. Ineffective Assistance of Counsel

      In her third issue, Nielsen contends that she received ineffective assistance of

counsel.

      1. Applicable law

      The Sixth Amendment guarantees a criminal defendant the effective assistance

of counsel. Ex parte Scott, 541 S.W.3d 104, 114 (Tex. Crim. App. 2017); see U.S. Const.

amend. VI.     To establish ineffective assistance, an appellant must prove by a

preponderance of the evidence that her counsel’s representation was deficient and

that the deficiency prejudiced the defense. Strickland v. Washington, 466 U.S. 668, 687,

104 S. Ct. 2052, 2064 (1984); Nava v. State, 415 S.W.3d 289, 307 (Tex. Crim. App.

2013). The record must affirmatively demonstrate that the claim has merit. Thompson

v. State, 9 S.W.3d 808, 813 (Tex. Crim. App. 1999). An appellant’s failure to satisfy

one prong of the Strickland test negates a court’s need to consider the other prong.

Williams v. State, 301 S.W.3d 675, 687 (Tex. Crim. App. 2009).




                                           14
      In evaluating counsel’s effectiveness under the deficient-performance prong,

we review the totality of the representation and the particular circumstances of the

case to determine whether counsel provided reasonable assistance under all the

circumstances and prevailing professional norms at the time of the alleged error. See

Strickland, 466 U.S. at 688–89, 104 S. Ct. at 2065; Nava, 415 S.W.3d at 307; Thompson,
9 S.W.3d at 813–14. Our review of counsel’s representation is highly deferential, and

we indulge a strong presumption that counsel’s conduct was not deficient. Nava,
415 S.W.3d at 307–08.

      An appellate court may not infer ineffective assistance simply from an unclear

record or a record that does not show why counsel failed to do something. Menefield v.

State, 363 S.W.3d 591, 593 (Tex. Crim. App. 2012); Mata v. State, 226 S.W.3d 425, 432

(Tex. Crim. App. 2007). Trial counsel “should ordinarily be afforded an opportunity

to explain his actions before being denounced as ineffective.” Menefield, 363 S.W.3d at

593. If trial counsel did not have that opportunity, we should not conclude that

counsel performed deficiently unless the challenged conduct was “so outrageous that

no competent attorney would have engaged in it.” Nava, 415 S.W.3d at 308. Direct

appeal is usually inadequate for raising an ineffective-assistance-of-counsel claim

because the record generally does not show counsel’s reasons for any alleged deficient

performance. See Menefield, 363 S.W.3d at 592–93; Thompson, 9 S.W.3d at 813–14.




                                          15
        2. Discussion

        Nielsen contends that her counsel was deficient because he failed to object to

the information in this case on the ground that the modified protective order was

void.   She claims that the consequence of this failure was that she waived any

complaint that the information was deficient.        See Tex. Code Crim. Proc. Ann.

art. 1.14(b) (providing that a defendant waives any defect, error, or irregularity of form

or substance in an information unless she raises the objection before the date on

which trial commences). But as we explained above, Nielsen’s contention that the

modified protective order is void constitutes a collateral attack on that order, one that

is not permissible in this proceeding. Accordingly, we cannot say that her counsel’s

failure to object to the information on that basis was “so outrageous that no

competent attorney would have engaged in it.” Nava, 415 S.W.3d at 308. We thus

cannot conclude that Nielsen met her burden to satisfy the first prong of the Strickland

test—to establish that her counsel’s representation was deficient. See 466 U.S. at 687,

104 S. Ct. at 2064; Nava, 415 S.W.3d at 307. And consequently, we need not address

the second prong of the Strickland test. See Williams, 301 S.W.3d at 687. We overrule

Nielsen’s third issue.

                                   IV. CONCLUSION

        Having overruled all of Nielsen’s issues, we affirm the trial court’s judgment.

See Tex. R. App. P. 43.2(a).




                                           16
                                /s/ Dana Womack

                                Dana Womack
                                Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: April 9, 2020




                           17